DETAILED ACTION   

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1, 2, 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (8,232,588) in view of Tseng (5,793,077).

With regard to claim 1, Doyle et al. disclose a semiconductor device (for example, see fig. 1A or figs. 2A - 3), comprising: 
a semiconductor fin (105);
an interlayer dielectric layer (103) covering the semiconductor fin (105), wherein the interlayer dielectric layer (103) has an opening (an opening forming in the inner sidewalls 134), a bottom horizontal surface (referred to as “103A” by examiner’s annotation shown in fig. 1A below) of the opening exposing a top horizontal surface (133) of a first part (referred to as “105A” by examiner’s annotation shown in fig. 1A below) of the semiconductor fin (105);
a data storage layer (a capacitor insulating layer 107 functioning as a data storage layer) in the opening of the interlayer dielectric layer (103); where the data storage layer (107) is in contact with the first part (105A) of the semiconductor fin (105); and
a conductive material layer (108) filling the opening and surrounded by the data storage layer (the capacitor insulating layer 107).

    PNG
    media_image1.png
    654
    583
    media_image1.png
    Greyscale


Doyle et al. are silent to disclose the data storage layer is in direct contact with the first part of the fin.
However, Tseng discloses the data storage layer (a capacitor dielectric layer 26 functioning as the data storage layer) is in direct contact with the first part (referred to as “25A” by examiner’s annotation shown in fig. 12 below) of the fin (region 25 functioning as the fin). (for example, see fig. 12).

    PNG
    media_image2.png
    381
    498
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Doyle et al.’s device to have the data storage layer is in direct contact with the first part of the fin as taught by Tseng in order to enhance a high capacitance of the capacitor for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.

With regard to claim 2, of Doyle et al. disclose a trench isolation portion (102) abutting a side surface of the semiconductor fin (105), wherein the data storage layer (a capacitor insulating layer 107) is located above the trench isolation portion (102);

With regard to claim 5, Doyle et al. disclose the data storage layer (a capacitor insulating layer 107 functioning as the data storage layer) comprises a transition metal oxide (for example, HfO.2, column 4 lines 31 – 35).
With regard to claim 6, Doyle et al. disclose a conductive contact (109) on the conductive material layer (108).
claim 7, Doyle et al. disclose a gate structure (gate structure 236, figs. 2A, 3) in the interlayer dielectric layer (203) and located on (indirectly on) the semiconductor fin (204).

3.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (8,232,588) in view of Tseng (5,793,077) and further in view of Fig. 1 of Applicant’s Admitted Prior Art (APA).
With regard to claim 4, Tseng and Doyle et al. do not clearly disclose a side surface of the semiconductor fin is an inclined surface, the first part of the semiconductor fin exposed by the opening is within the inclined surface.
However, Fig. 1 of APA discloses a side surface of the semiconductor fin (101A as indicated fig. 1 below) is an inclined surface, the first part (101B as indicated fig. 1 below) of the semiconductor fin (101A) exposed by the opening (108A as indicated fig. 1 below) is within the inclined surface.

    PNG
    media_image3.png
    500
    746
    media_image3.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Tseng and Doyle et al.’s device to have a side surface of the semiconductor fin is an inclined surface, the first part of the semiconductor fin exposed by the opening is within the inclined surface as taught by APA in order to enhance a high capacitance of the capacitor for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
4.	Claims 1, 2, 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over KIM (2016/0379976) in view of SUGIZAKI (2009/0325373).

claim 1, 2, 5, fig. 4 of KIM discloses a semiconductor device (for example, see fig. 4), comprising: 
a semiconductor fin (112);
an interlayer dielectric layer (190) covering the semiconductor fin (112), wherein the interlayer dielectric layer (190) has an opening (referred to as “A” by examiner’s annotation shown in fig. 4 below), a bottom horizontal surface (referred to as “A1” by examiner’s annotation shown in fig. 4 below) of the opening exposing a top horizontal surface (referred to as “A2” by examiner’s annotation shown in fig. 4 below) of a first part (referred to as “112A” by examiner’s annotation shown in fig. 4 below) of the semiconductor fin (112);
a hafnium oxide layer (125, for example, see paragraph [0111]) in the opening (A) of the interlayer dielectric layer (190); where the hafnium oxide layer (125) is in direct contact with the first part (112A) of the semiconductor fin (112); and
a conductive material layer (120) filling the opening (A) and surrounded by the hafnium oxide layer (125);
a trench isolation portion (105) abutting (neighboring or next to) a side surface of the semiconductor fin (112), wherein the hafnium oxide layer (125) is located above the trench isolation portion (105);
the hafnium oxide layer (125) comprises a transition metal oxide. 

    PNG
    media_image4.png
    452
    550
    media_image4.png
    Greyscale


KIM is silent to disclose the oxide layer is a data storage layer.
However, SUGIZAKI discloses the oxide layer (26) functioning as the data storage layer (for example, see paragraph [0042]).

    PNG
    media_image5.png
    315
    554
    media_image5.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the KIM’s device to have the oxide layer functioning as the data storage layer as taught by SUGIZAKI in order to enhance density of traps for charges for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
With regard to claim 7, KIM discloses a gate structure (220) in the interlayer dielectric layer (190) and located on (indirectly on) the semiconductor fin (112).


Response to Amendment  

5.	Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 



Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
/TAN N TRAN/
Primary Examiner, Art Unit 2826